DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauers et al. (U.S. Pub. No. 2007/0163214) in view of Christine et al. (U.S. Patent No. 4,761,197).
	Regarding claim 15: Hauers discloses an apparatus for making bottom-gusseted packages each having front and rear package panels, and a bottom gusset, said apparatus comprising: a pair of cooperating sealing jaws for heat-sealing each of said bottom gussets to a respective front and rear package panels in a closed orientation of said cooperating sealing jaws (Figs. 1 & 2; via side folder 8 to form gusseted bottom shape; sealing jaws 7), each of said sealing jaws each including respective, cooperating, U-shaped sealing surfaces (via U-shape of the sealing surface of jaws 7) each including:(1) a pair of side sealing surfaces to heat-seal opposite lateral margins of each bottom gusset to the respective front and rear package panels at lateral margins thereof (Figs. 3-6; via edges of the sealing jaws 7 to seal folded gusseted portions with the side package panels), and (2) a transverse sealing surface extending between said side sealing surfaces to respectively heat-seal laterally-extending edges portions of each said bottom gusset to the front and rear package panels at the bottom of each one of said packages in said closed orientation of said cooperating sealing jaws (via middle portions of the welding device 5), see annotated figure below;

    PNG
    media_image1.png
    820
    833
    media_image1.png
    Greyscale

	Haures does not disclose the amended claims (filed on 07/29/2022) referring to the side sealing surfaces extending away from the transverse sealing surface on each sealing jaw in a bottom to top direction in relationship to the bottom gusseted packages being made to thereby cooperatively define a respective one of the U-shaped sealing surfaces.  However, Christine discloses similar apparatus with the use of side sealing surfaces (Fig. 1; via heated bars 34/36) extending away from the transverse sealing surface on each sealing jaw (via bottom gusseted heat-sealing members 45/47) in a bottom to top direction in relationship to the bottom gusseted packages being made to thereby cooperatively define a respective one of the U-shaped sealing surfaces, see for example (Figs. 1 & 2, the U-shaped sealing members 45/47 & 34-36 on both top & bottom sealing tools, forming both gusseted bottom along with the side seals of the package).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Haures’s longitudinal sealing jaw (via 4), by having an extended away sealing surfaces from the gusseted sealing portion, as suggested by Christine, in order to simultaneously create both side and gusseted seals in the web (column 2, lines 26-30).

 	Regarding claim 16: Haures discloses that the sealing jaws each further include a transverse, top sealing surface (via 6), spaced from the respective U-shaped sealing surface (7), said top sealing surfaces of said sealing jaws cooperating to heat seal the front and rear package panels to each 2HUD02585P00973USPATENT other to form a top seal in an adjacent one of said packages simultaneously with heat-seals formed by said U-shaped sealing surfaces, see for example (Figs. 6-8; via forming top and bottom sealing portions of two consecutive packages at the same time);
	Regarding claim 17: Haures discloses that the spacing between at least a portions of said top sealing surfaces is less than the spacing between said U-shaped sealing surfaces by a dimension equal to at least the thickness of each bottom gusset, when said pair of sealing jaws are in said closed orientation, see for example (Figs. 1 & 2);
	Regarding claim 18: Haures discloses that the spacing between said transverse sealing surfaces of said U-shaped sealing surfaces is greater than the spacing between said side sealing surfaces of said U-shaped sealing surfaces, when said pair of sealing jaws are in said closed orientation, see for example (Figs. 6-8; via closing sealing jaws 7);
	Regarding claim 19: Haures discloses the top sealing surfaces include first portions spaced apart by a dimension which is the same as the spacing between said transverse sealing surfaces, and second portions spaced apart by a dimension which is the same as the spacing between said side sealing surfaces, when said sealing jaws are in said closed orientation, see for example (Figs. 1, 2, and 6-8);
	Regarding claim 20: Haures discloses that the bottom gusseted packages each has a folded sleeve used to define a respective bottom gusset, wherein the apparatus for making bottom gusseted package is configured to make bottom gusseted packages with side seals having 
a dimension of at least Gss, 3HUD02585P00973USPATENTeach of said side sealing surfaces having a transverse dimension greater than Gss, wherein each of said individual sleeves has a lateral dimension to form a respective gusset having a width of Gw, the spacing between said side sealing surfaces of each of said sealing jaws being less than or equal to Gw minus two times Gss (Fig. 8, of the filed application), see for example (Figs. 1, 2, and 6-8, noting that since the claims are apparatus claims, intended use limitations referring to the formed package are not given much patentable weight, only structural limitations are examined).
	Regarding claim 21: Haures discloses that the bottom gusseted packages each is made from a folded flexible web, each of said individual sleeves has a length which is less than the width of the folded web of flexible material to facilitate formation of said bottom gusset with a width less than the width of the package to permit formation, by said U-shaped sealing surfaces, of side seals between the front and rear package panels of each said package at opposite side edges of the bottom gusset of the package, see for example (Figs. . 1, 2, and 6-8; via final formed sleeves).
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art of record all suggest the structure of sealing continuous web to form top and bottom consecutive packages using a transverse and side sealing means.  Some of the references suggest the amended claims of using a U-shaped sealing surfaces having a member extending away from the transverse sealing surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731